DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shape of the “crosslinked mold” in comparison to “mold” or for claim 11, a “mold” “second mold” as claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “placing the crosslinked mold in a second mold” in lines 5. This limitation is found vague and indefinite as it is unclear whether the crosslinking agent placed into a mold (earlier stated) forms a reaction with the mold to create a “crosslinked mold” or applicant intend to claim forming a “preform” from the crosslinked material within a mold, and placing “the preform” into a second mold? Applicant is urged to clarify this in the next action. For examination, the examiner considers applicant possibly intend to claim placing “crosslinked preform” into a second mold. In the alternative, if applicant places a mold (that contains crosslinked material), it is unclear how it can be effused with SCF as claimed in claim 1.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth (1) filling a mold with a polyolefin compound; (2) adding a crosslinking agent to the polyolefin compound to form a crosslinked article in a mold; (3) placing the crosslinked article in the mold in a second mold having a plurality of second mold having a plurality of vent holes; (4) placing the second mold in a pressure vessel; (5) dissolving gas under a predetermined pressure to form a supercritical fluid in the pressure vessel… as claimed. 
Claims 11-16 are allowed for the same reasons as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0345546 A1 – teaches using supercritical fluid such the polymer raw material is molded into a foamed polymer.
US 2016/0257052  - teaches extruding operation to form tube, which is placed is in a mold then is placed in a vacuum, and then pumping pressurized gas into the tube spaced and expanding (see [0008]), however, fails to teach placing the vacuum chamber in a pressure vessel as claimed.
US 2020/0281314 A1 – teaches SCF foamed materials have been used to form footwear and its component, which involves preparing a moldless 3D foaming system involving forming an unfoamed plastic part, and then placing the plastic part into a pressurized tank, wherein supercritical fluid is introduced into the tank absorbed into the plastic part. Upon the release of the pressure, the plastic part is foamed to an expanded product size and approximated physical properties ([0008]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743